            Case 1:19-cr-00169-VM Document 169 Filed 04/15/20 Page 1 of 2

                                      Darren LaVerne              1177 Avenue of the Americas
                                      Partner                     New York, NY 10036
                                      T 212.715.9190              T 212.715.9100
                                      F 212.715.8190              F 212.715.8000
                                      dlaverne@kramerlevin.com



April 15, 2020

Via ECF and Email

The Honorable Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      United States v. Pedro Hernandez, 19-CR-169 (VM)

Dear Judge Marrero:

               On behalf of defendant Pedro Hernandez, we respectfully submit this letter
pursuant to paragraph 5 of the Court’s March 30, 2020 Order, which directs that defense counsel
provide weekly updates as to Mr. Hernandez’s status and health. This is our second status
update since his release on bond on April 1, 2020. Mr. Hernandez continues to reside at the
men’s shelter at 400 East 30th Street, New York, New York. This past week Mr. Hernandez was
able to move into a private room at the shelter (where he is housed with just one other person),
and out of the dorm-like conditions he lived in upon initially arriving there. Mr. Hernandez has
also sought out volunteer work, and in that capacity has been helping to clean the shelter.

               Two days ago, Mr. Hernandez reported feeling ill and immediately went to
Bellevue Hospital, located right by the shelter. Following examination, Mr. Hernandez, was
advised that he could return to the shelter, and is feeling better now.




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                                      KL3 3295840.1
            Case 1:19-cr-00169-VM Document 169 Filed 04/15/20 Page 2 of 2

The Honorable Victor Marrero
April 15, 2020


              We have conferred with the government concerning this status update, as
contemplated by the Court’s March 30 order.



                                                  Respectfully submitted,


                                                   /s/ Darren A. LaVerne
                                                  Darren A. LaVerne
                                                  John McNulty
                                                  Hanna Seifert

                                                  KRAMER LEVIN NAFTALIS &
                                                  FRANKEL LLP
                                                  1177 Avenue of the Americas
                                                  New York, NY 10036
                                                  Telephone: 212.715.9190

                                                  Counsel for Pedro Hernandez

cc:      Justin Rodriguez, Sebastian Swett
         Assistant United States Attorneys




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                              KL3 3295840.1   2
